PER CURIAM.
The appellant, defendant in the trial court, by interlocutory appeal seeks review of an order denying its motion to dismiss and has preserved for review before this court the following points: (1) Jurisdiction over the subject matter and the defendant; (2) Whether the complaint states a cause of action within the scope of the declaratory decree statute; and (3) Whether the chancellor erroneously issued a temporary injunction without notice.
As to the first point, this contention was answered adverse to the appellant in the case of Confederation of Canada Life Insurance Company v. Arminan, Fla. App.1961, 135 So.2d 867, opinion filed December 20, 1961. As to the second, the plaintiff states a cause of action for declaratory determination of his rights under several insurance policies, alleging that the company had refused to pay in accordance with the terms of the policies because of some act of the Cuban Government subsequent to the issuance of the policies. The complaint clearly demonstrated that there were certain rights in the insurance policies under dispute and no abuse of discretion has been shown in the chancellor’s denial on the motion to dismiss for failure to state a cause of action. It might be pointed out that if it were not for the equity features in the nature of injunctive relief sought by this complaint, this matter might possibly be transferred, upon appropriate motion, to the law side of the court. As to the third point, no abuse of discretion has been shown by the chancellor in the entry of a temporary injunction without notice.
Therefore, the order appealed from is affirmed.
Affirmed.